Case: 11-50640     Document: 00511761505         Page: 1     Date Filed: 02/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 17, 2012
                                     No. 11-50640
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS REA-BELTRAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-482-1


Before HIGGINBOTHAM, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jose Luis Rea-Beltran presents
arguments that he concedes are foreclosed by United States v. Gomez-Herrera,
523 F.3d 554, 562-63 (5th Cir. 2008), which held that the disparity in sentences
that occurs because some defendants can participate in a fast-track program
while others cannot is not “unwarranted” within the meaning of 18 U.S.C.
§ 3553(a)(6). The Government’s motion for summary affirmance is GRANTED,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50640    Document: 00511761505    Page: 2   Date Filed: 02/17/2012

                                No. 11-50640

the Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2